DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered.

Allowable Subject Matter
Claim(s) 1, 2, 5 and 6 are allowed over the prior art of record as filed in the 10/08/2020 reply.
The following is an Examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed device of a peripheral catheter.
The closest prior art of record is Spiroff (U.S. Pat. 3,828,767); Lindsay et al (U.S. Pat. 4,863,441); and Carlson et al (U.S. Pat. 5,814,058, hereinafter “Carlson”).
However, these reference(s) do/does not disclose the device as claimed or described above.
Regarding claim(s) 1, the combination of Spiroff and Lindsay, which was applied in a previous Office action, fails to disclose the specifically claimed location of the hole such that the rounded surface is disposed proximal to the tapered tip and a portion of the at least one hole is disposed along the tapered tip, wherein a distal-most inner wall surface of the at least one hole intersects an outer surface of the tapered tip and is angled with respect to a central axis of the lumen. Further, there appears to be no clear argument for why a skilled artisan would arrange the hole taught in Spiroff and Lindsay in the particularly claimed location described above. 
Further, the Carlson reference discloses a body 66 comprising a plurality of holes 72, 74, with at least one hole 74 having a generally tear-drop shape with a rounded surface (i.e., rounded with respect to the radius of the shaft 66) forming a proximal end of the hole 74 and being disposed on the non-tapered portion of the body while the tapered portion of the hole 74 is located on the tapered tip. However, Carlson does not disclose that the two opposing surfaces that form the tear-drop shape extend toward each other and converge at the rounded surface (rather, the two opposing surfaces converge at the distal end of the hole 74). Further, it is not clear that a skilled artisan would reasonably presume body 66 to be a “catheter”, since the body 66 appears to be a rigid introducer formed of a stainless steel rod, hypotube, or the like; see col. 10, lines 57-61. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly be labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
03/02/2021